Name: Commission Regulation (EEC) No 930/81 of 2 April 1981 on the arrangements for imports into France of parkas, windcheaters, waister jackets and the like (category 21), originating in India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 4. 81 Official Journal of the European Communities No L 95/ 11 COMMISSION REGULATION (EEC) No 930/81 of 2 April 1981 on the arrangements for imports into France of parkas, windcheaters, waister jackets and the like (category 21 ), originating in India HAS ADOPTED THIS REGULATION : Article 1 Importation into France of the category of products originating in India and specified in the Annex hereto shall be submitted to the quantitative limits set out in that Annex, subject to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 , in its present form, on common rules for imports of certain textile products originating in certain countries ( J ), as last amended by Regulation (EEC) No 3553/80 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions governing the establishment of quantitative limits ; whereas imports into France of parkas, anoraks, windcheaters, waister jackets and the like (category 21 ), originating in India, have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, pursuant to Article 1 1 (5) of the said Article, India was notified on 13 October 1980 of a request for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limits for the years 1981 and 1982 ; Whereas Article 11 ( 13) of the said Regulation ensures that the quantitative limits are observed by means of a double-checking system in accordance with the rules laid down in Annex V to the said Regulation ; Whereas the products in question exported from India between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limits for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 1 . The products as referred to in Article 1 shipped from India to France between 1 January 1981 and the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from India to France after the entry into force of this Regulation shall be subject to the double-checking system laid down in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from India on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limits established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 2 April 1981 . For the Commission Ã tienne DAVIGNON Vice-President (&gt;) OJ No L 365, 27. 12 . 1978 , p . 1 . (2) OJ No L 381 , 31 . 12 . 1980, p . 1 . No L 95/ 12 Official Journal of the European Communities 7 . 4 . 81 ANNEX Gate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas ; anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres F 1 000 pieces 355 376